In re Johnson, Donna; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 88-CA-0417; 24th Judicial District Court, Div. “D”, No. 318-747; Office of Employment Security, No. 4817 BR 85.
Writ granted. The judgment of the court of appeal is reversed. Relator’s behavior did not qualify as misconduct connected with her employment under La.R.S. 23:1601. See also Banks v. Administrator of Department of Employment, 393 So.2d 696 (La.1981); Simmons v. Gerace, 377 So.2d 407, 410 (La.App. 2nd Cir.1979). Respondent is ordered to pay relator all benefits to which she is entitled.